DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.

Remarks
3.	In response to communications filed on 9/3/2021, no new claims have been cancelled; claims 1, 12-13, 17 and 20 have been amended, and no new claims have been added. Therefore, claims 1, 3-15, 17-18, 20, and 22-24 are presently pending in the application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-6, 11-15, 17, 20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (U.S. Patent Application Publication No. 2015/0019642), in view of Madsen et al. (U.S. Patent Application Publication No. 2009/0165022).
As to claim 1, Wang et al. teaches a computer-implemented method for improving efficiency in a computer device providing automated relevant event discovery (See Wang et al., abstract), comprising: 
collecting user information for a user, the user information comprising location information for the user and a time frame associated with the user, wherein the user information is at least one of collected actively from the user or collected passively from the storage device (See Wang et al., paragraphs 4-5, 40-44, 57, 60-64, wherein Wangs system and method collects user information (such as time and location) and filters the collected user information to determine events to recommend); 
collecting and storing event information comprising a time, a location, and a category for one or more events, wherein the event information is at least one of collected actively from the user or collected automatically by the storage device in (See Wang et al., Figure 1b and paragraphs 5, 29-30, 78, 93, wherein Wang discloses an “An event object (e.g., object 120) may be stored in an event database on computing device 100” and “the system may request a list of events from a social network, an event organizer, a calendar, an event database, a contact of the user, etc. In step 706, the system may receive the requested list of events;” Also see paragraphs 68, 70, 79, 83 and 98-99, wherein Wang teaches and event discovery module that searches and collects event information for storage and then compares/filters the event information based on several different user information such as calendar availability); 
querying a calendar application associated with the user for time availability of the user within the time frame, wherein the calendar application is implemented on the computer device (See Wang et al., paragraphs 40-44, 49, 80-88, wherein Wang teaches “the system may filter the events by time. For example, the system may detect available times in the user's calendar” and “The system may recommend events to the user by showing the events inline in the user's calendar”);
 based on results of the querying, identifying events that occur, at least in part, during the timeframe  (See Wang et al., paragraphs 80-88, wherein Wang teaches “the system may filter the events by time. For example, the system may detect available times in the user's calendar. The system may determine times that the user has appointments in the user's calendar, and based on the times that the user has appointments in the user's calendar, determine times that the user is available. For example, times that the user does not have appointments in the user's calendar may be times that the user is available. The system may determine a user's availability based on the user's typical schedule. For example, if the user typically goes to work Monday through Friday from 9:00 am to 5:00 pm, the system may determine that the user is not available during those times. If the user does not have an appointment in the user's calendar during the time that the user typically has something scheduled (e.g., the user does not have a calendar event for "work" one day), the system may determine that the user is not available during that time based on the user typically having something scheduled during that time”); 
determining a first relevancy score for each of the identified events, at least one of: user preferences of the user and friend activity of the user (See Wang et al., paragraphs 57-63, 79-85, 97 and 108, wherein Wang teaches “evaluating an event based on multiple factors, the system may only require that one factor be satisfied to recommend an event (e.g., any one of a number of factors)….Alternatively, the system may only recommend an event if certain factors are met (e.g., the event is nearby and the user is interested in the category of the event)… The system may weight different factors differently (e.g., an event attended by a user's spouse may more likely to be recommended than an event nearby the current location of the user),” wherein weight is read on score); 
providing for display each of the identified events as a functional event card, wherein display order of each functional event card is based on at least the first relevancy score for a corresponding identified event and the functional event card (See Wang et al., Figure 3, which shows an event card and paragraphs 59-63, 65-67 and 79-85, wherein Wang discloses filtering the results/list before sending/forwarding to the user. The filtering includes weighting based on user preferences (read on relevancy score)), comprises: 
a first notification that the user does not have a conflict attending a respective identified event (See Wang et al., Figure 3 and paragraphs 4, 85, 87 and 115, wherein Wang teaches “the system may filter the events by time. For example, the system may detect available times in the user's calendar. The system may determine times that the user has appointments in the user's calendar, and based on the times that the user has appointments in the user's calendar, determine times that the user is available”); and2U.S. Patent Application Serial No. 15/069,806Amendment dated May 19, 2021 
Reply to Office Action of February 19, 2021a second notification of whether one or more friends of the user are attending the respective identified event (See Wang et al., Figure 3 and paragraphs 53, 57, 61-63 and 74, wherein Wang discloses “the recommended event 313 may show a title, time, location, description, etc., for the event. The information displayed about the recommended event 313 may differ based on the type of event…the recommended event 313 may show the event title, how many contacts are going, location, time, etc.,” wherein contacts are read on friends); and
receiving a selection, by the user, of functionality provided by one or more displayed functional event cards  (See Wang et al., paragraphs 5, 54, 61-62 and 67, wherein Wang teaches “computing device may recommend one or more events to the user based on the current location of the user. Computing device 100 may then receive, from the user, a selection of an event from the one or more nearby events. Computing device 100 may display additional information about the selected event to the user. The user may select one or more events to add to the user's calendar”).
Wang et al. teaches Wang teaches “evaluating an event based on multiple factors, the system may only require that one factor be satisfied to recommend an event (e.g., any one of a number of factors)….Alternatively, the system may only recommend an event if certain factors are met (e.g., the event is nearby and the user is interested in the category of the event)… The system may weight different factors differently (e.g., an event attended by a user's spouse may more likely to be recommended than an event nearby the current location of the user),” wherein weight is read on score (See Wang et al., paragraphs 57-63, 79-85, 97 and 108).  Wang et al., however, does not explicitly teach determining a first relevancy score for each of the identified events, wherein the first relevancy score is based on one or more weighted relevancy factors associated with at least one of: user preferences of the user and friend activity of the user.
Madsen et al. teaches a system and method for scheduling electronic events (See abstract), in which he teaches determining a first relevancy score for each of the identified events, wherein the first relevancy score is based on one or more weighted relevancy factors associated with at least one of: user preferences of the user and friend activity of the user (See Madsen et al., paragraphs 2-4, 89, 117, wherein “priority score” which scores the importance of the event for a user is read on “relevancy score” and weights differ and can be based on relationships of the user and friend).
Wang et al. and Madsen et al. are from the analogous art of event management. It would have been obvious to one of ordinary skill in the art before the Wang et al. and Madsen et al. to have combined Wang et al. and Madsen et al.. The motivation to combine Wang et al. and Madsen et al. is to provide a more efficient and reliable system and method “for scheduling an event in which user data, which may include social data, spatial data, temporal data and logical data, associated with each of the designated attendees of the event is used to prioritize and optimally schedule the event” (See Madsen et al., paragraphs 1-3). Therefore, it would have been obvious to one skilled in the art to combine Wang et al. and Madsen et al..

As to claim 3, Wang et al. as modified, teaches prioritizing the identified events based at least in part on whether an event is associated with an event category that is of interest to the user (See Wang et al., paragraphs 4, 71 and 96, wherein Wang discloses “event-recommendation system may assist a user in discovering events that the user may be interested in attending based on one or more factors. For example, the event-recommendation system may consider the user's current location, available time slots, interests, past events, events attended or hosted by the user's contacts, or other factors”).

As to claim 4, Wang et al. as modified, teaches prioritizing the identified events based at least in part on whether the user has attended a past event related to one or more of the identified events (See Wang et al., paragraphs 4, 71 and 96, wherein Wang discloses “the system may compare details about an event to details about one or more past events attended by the user”).  

As to claim 5, Wang et al. as modified, teaches wherein identifying events that are relevant to the user comprises searching for events based on event location (See Wang et al., paragraphs 4-5, 30, 48 and 80, wherein Wang discloses “the event-recommendation system may perform a method including detecting, by a computing device, a current location of the user.” Also see Madsen et al., paragraphs 2-4, 24, 39, 43, 89, 117, wherein Madsen discloses “each priority score for an event relative to an invited RWE may reflect the relationships identified by the correlation engine between the RWE and the event organizer, the RWE and the other invited or confirmed attendees, and/or the RWE and other details about the event such as the topic of the event, the location of the event, and/or the time of the event”).

As to claim 6, Wang et al. as modified, teaches wherein each of the one or more displayed functional event cards comprises at least two of: an event title; a name of a performer, entertainer, speaker, or organization associated with the event; an image; an audio clip; a video clip; an event date and time; an event location; an admission price; or3U.S. Patent Application Serial No. 15/069,806Amendment dated May 19, 2021 Reply to Office Action of February 19, 2021a link to a website associated with the event (See Wang et al., paragraphs 53 and 78, wherein Wang teaches “Each recommended event 313 may include information about the recommended event 313. For example, the recommended event 313 may show a title, time, location, description, etc., for the event. The information displayed about the recommended event 313 may differ based on the type of event. For example, if the recommended event 313 is a movie, the recommended event 313 may show movie reviews, showtimes, rating, actors, awards, movie poster, screenshots, etc. In another example, if the recommended event 313 is a musical event, the recommended event 313 may show the band name, venue, concert time, band picture, venue picture, tour poster, etc. In another example, if the recommended event 313 is an event created by the user's contact (e.g., an event created on a social-media site by a contact of the user), the recommended event 313 may show the event title, how many contacts are going, location, time, etc.” Also see Madsen et al., paragraphs 2-4, 24, 39, 43, 89, 117, wherein Madsen discloses “each priority score for an event relative to an invited RWE may reflect the relationships identified by the correlation engine between the RWE and the event organizer, the RWE and the other invited or confirmed attendees, and/or the RWE and other details about the event such as the topic of the event, the location of the event, and/or the time of the event”).  

As to claim 11, Wang et al. as modified, teaches receiving event information associated with a plurality of events by crawling a network (See Wang et al., paragraph 58, wherein Wang discloses “In some embodiments, computing device 100 may transmit a request for a list of events to another server. For example, a server may store events that have been handpicked by editors, events collected from event-listing websites via an application programming interface (API), events collected by known data-collection techniques (e.g., screen scraping), or other events. Computing device 100 may request events from a server that collects those events from other sources, or computing device 100 may request those events directly from those other sources. Computing device 100 may request a list of events from a single source, or may request a list of events from more than one source”).  
  
As to claim 12, Wang et al. as modified, teaches wherein receiving event information associated with the plurality of events comprises collecting event information from web pages associated with event providers associated with other managed events, the event providers having one or more verified accounts with an event management system (See Wang et al., paragraph 58. Wherein Wang discloses “In some embodiments, computing device 100 may transmit a request for a list of events to another server. For example, a server may store events that have been handpicked by editors, events collected from event-listing websites via an application programming interface (API), events collected by known data-collection techniques (e.g., screen scraping), or other events. Computing device 100 may request events from a server that collects those events from other sources, or computing device 100 may request those events directly from those other sources. Computing device 100 may request a list of events from a single source, or may request a list of events from more than one source”).  

As to claim 13, Wang et al. teaches a system for improving efficiency in a computer device providing automated relevant event discovery (See Wang et al., abstract), comprising: 
and a user agent for event management or automated event discovery, wherein, when executed by the processor, the user agent performs a method (See Wang et al., paragraph 6) comprising: 
collecting user information comprising location information for a user and a time frame associated with the user, wherein the user information is at least one of collected actively from the user or collected passively from the storage device (See Wang et al., paragraphs 4-5, 40-44, 57, 60-64, wherein Wangs system and method collects user information (such as time and location) and filters the collected user information to determine events to recommend); 
collecting and storing event information comprising a time, a location, and a category for one or more events, wherein the event information is at least one of collected actively from the user or collected automatically by the storage device in response to collecting the user information (See Wang et al., Figure 1b and paragraphs 5, 29-30, 78, 93, wherein Wang discloses an “An event object (e.g., object 120) may be stored in an event database on computing device 100” and “the system may request a list of events from a social network, an event organizer, a calendar, an event database, a contact of the user, etc. In step 706, the system may receive the requested list of events;” Also see paragraphs 68, 70, 79, 83 and 98-99, wherein Wang teaches and event discovery module that searches and collects event information for storage and then compares/filters the event information based on several different user information such as calendar availability); 
(See Wang et al., paragraphs 40-44, 49, 80-88, wherein Wang teaches “the system may filter the events by time. For example, the system may detect available times in the user's calendar” and “The system may recommend events to the user by showing the events inline in the user's calendar”); 
based on results of the querying, identifying events that occur, at least in part, during the timeframe  (See Wang et al., paragraphs 80-88, wherein Wang teaches “the system may filter the events by time. For example, the system may detect available times in the user's calendar. The system may determine times that the user has appointments in the user's calendar, and based on the times that the user has appointments in the user's calendar, determine times that the user is available. For example, times that the user does not have appointments in the user's calendar may be times that the user is available. The system may determine a user's availability based on the user's typical schedule. For example, if the user typically goes to work Monday through Friday from 9:00 am to 5:00 pm, the system may determine that the user is not available during those times. If the user does not have an appointment in the user's calendar during the time that the user typically has something scheduled (e.g., the user does not have a calendar event for "work" one day), the system may determine that the user is not available during that time based on the user typically having something scheduled during that time”); 
on at least one of: user preferences of the user and friend activity of the user (See Wang et al., paragraphs 57-63, 80-85, 97 and 108, wherein Wang teaches “evaluating an event based on multiple factors, the system may only require that one factor be satisfied to recommend an event (e.g., any one of a number of factors)….Alternatively, the system may only recommend an event if certain factors are met (e.g., the event is nearby and the user is interested in the category of the event)… The system may weight different factors differently (e.g., an event attended by a user's spouse may more likely to be recommended than an event nearby the current location of the user),” wherein weight is read on score); 
providing for display each of the identified events as a functional event card, wherein display order of each functional event card is based on at least the first relevancy score for a corresponding identified event and the functional event card (See Wang et al., Figure 3, which shows an event card and paragraphs 59-63, 65-67 and 79-85, wherein Wang discloses filtering the results/list before sending/forwarding to the user. The filtering includes weighting based on user preferences (read on relevancy score)) comprises: 
a first notification that the user does not have a conflict attending a respective identified event (See Wang et al., Figure 3 and paragraphs 4, 85, 87 and 115, wherein Wang teaches “the system may filter the events by time. For example, the system may detect available times in the user's calendar. The system may determine times that the user has appointments in the user's calendar, and based on the times that the user has appointments in the user's calendar, determine times that the user is available”), and a second notification of whether one or more friends of the user are attending the respective identified event (See Wang et al., Figure 3 and paragraphs 53, 57, 61-63 and 74, wherein Wang discloses “the recommended event 313 may show a title, time, location, description, etc., for the event. The information displayed about the recommended event 313 may differ based on the type of event…the recommended event 313 may show the event title, how many contacts are going, location, time, etc.,” wherein contacts are read on friends); and 
receiving a selection, by the user, of functionality provided by one or more displayed functional event cards (See Wang et al., paragraphs 5, 54, 61-62 and 67, wherein Wang teaches “computing device may recommend one or more events to the user based on the current location of the user. Computing device 100 may then receive, from the user, a selection of an event from the one or more nearby events. Computing device 100 may display additional information about the selected event to the user. The user may select one or more events to add to the user's calendar”).
Wang et al. teaches Wang teaches “evaluating an event based on multiple factors, the system may only require that one factor be satisfied to recommend an event (e.g., any one of a number of factors)….Alternatively, the system may only recommend an event if certain factors are met (e.g., the event is nearby and the user is interested in the category of the event)… The system may weight different factors differently (e.g., an event attended by a user's spouse may more likely to be recommended than an event nearby the current location of the user),” wherein weight is read on score (See Wang et al., paragraphs 57-63, 79-85, 97 and 108).  Wang et al., however, does not explicitly teach determining a first relevancy score for each of the identified events, wherein the first relevancy score is based on one or more weighted relevancy factors associated with at least one of: user preferences of the user and friend activity of the user.
Madsen et al. teaches a system and method for scheduling electronic events (See abstract), in which he teaches a first relevancy score for each of the identified events, wherein the first relevancy score is based on one or more weighted relevancy factors associated with at least one of: user preferences of the user and friend activity of the user (See Madsen et al., paragraphs 2-4, 89, 117, wherein “priority score” which scores the importance of the event for a user is read on “relevancy score” and weights differ and can be based on relationships of the user and friend).
Wang et al. and Madsen et al. are from the analogous art of event management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Wang et al. and Madsen et al. to have combined Wang et al. and Madsen et al.. The motivation to combine Wang et al. and Madsen et al. is to provide a more efficient and reliable system and method “for scheduling an event in which user data, which may include social data, spatial data, temporal data and logical data, associated with each of the designated attendees of the event is used to prioritize and optimally schedule the event” (See Madsen et al., paragraphs 1-3). Therefore, it would have been obvious to one skilled in the art to combine Wang et al. and Madsen et al..

Wang et al. as modified, teaches prioritizing the identified events based on an event category of interest to the user (See Wang et al., paragraphs 4, 71 and 96, wherein Wang discloses “event-recommendation system may assist a user in discovering events that the user may be interested in attending based on one or more factors. For example, the event-recommendation system may consider the user's current location, available time slots, interests, past events, events attended or hosted by the user's contacts, or other factors;” Also see Wang et al., paragraphs 73, 97 and 100, wherein Wang teaches “evaluating an event based on multiple factors, the system may only require that one factor be satisfied to recommend an event (e.g., any one of a number of factors)….Alternatively, the system may only recommend an event if certain factors are met (e.g., the event is nearby and the user is interested in the category of the event)) and whether the user has attended a past event related to the identified events (See Wang et al., paragraphs 4, 71 and 96, wherein Wang discloses “the system may compare details about an event to details about one or more past events attended by the user”).   

As to claim 15, Wang et al. as modified, teaches wherein in identifying events that are relevant to the user comprises searching for events based on a location of the user on a date of an identified event (See Wang et al., paragraphs 4, 47, and 49, “An event-recommendation system may assist a user in discovering events that the user may be interested in attending based on one or more factors. For example, the event-recommendation system may consider the user's current location”) and (See Wang et al., paragraphs 74, wherein Wang teaches “The relation module 504 may recommend events based on events, for example, that the event-recommendation system has previously recommended, the user previously attended, the user's contacts previously attended, etc”).  

As to claim 17, Wang et al. as modified, teaches wherein the data miner collects the event information from web pages associated with event providers associated with other managed events, the event providers having one or more verified accounts with the system (See Wang et al., paragraph 58. Wherein Wang discloses “In some embodiments, computing device 100 may transmit a request for a list of events to another server. For example, a server may store events that have been handpicked by editors, events collected from event-listing websites via an application programming interface (API), events collected by known data-collection techniques (e.g., screen scraping), or other events. Computing device 100 may request events from a server that collects those events from other sources, or computing device 100 may request those events directly from those other sources. Computing device 100 may request a list of events from a single source, or may request a list of events from more than one source”). 

As to claim 20, Wang et al. teaches a computer readable storage device including instructions (See Wang et al., abstract), which when executed by a processor are operable to perform steps comprising: 
at least one of collected actively from the user or collected passively from the storage device (See Wang et al., paragraphs 4-5, 40-44, 57, 60-64, wherein Wangs system and method collects user information (such as time and location) and filters the collected user information to determine events to recommend);  
collecting and storing event information comprising a time, a location, and a category for one or more events, wherein the event information is at least one of collected actively from the6U.S. Patent Application Serial No. 15/069,806Amendment dated May 19, 2021 Reply to Office Action of February 19, 2021user or collected automatically by the storage device in response to collecting the user information (See Wang et al., Figure 1b and paragraphs 5, 29-30, 78, 93, wherein Wang discloses an “An event object (e.g., object 120) may be stored in an event database on computing device 100” and “the system may request a list of events from a social network, an event organizer, a calendar, an event database, a contact of the user, etc. In step 706, the system may receive the requested list of events;” Also see paragraphs 68, 70, 79, 83 and 98-99, wherein Wang teaches and event discovery module that searches and collects event information for storage and then compares/filters the event information based on several different user information such as calendar availability); 
querying an electronic calendar associated with the user for time availability of the user within the time frame, wherein the electronic calendar is linked to the storage device (See Wang et al., paragraphs 40-44, 49, 80-88, wherein Wang teaches “the system may filter the events by time. For example, the system may detect available times in the user's calendar” and “The system may recommend events to the user by showing the events inline in the user's calendar”);
based on results of the querying, identifying events that occur, at least in part, during the timeframe (See Wang et al., paragraphs 80-88, wherein Wang teaches “the system may filter the events by time. For example, the system may detect available times in the user's calendar. The system may determine times that the user has appointments in the user's calendar, and based on the times that the user has appointments in the user's calendar, determine times that the user is available. For example, times that the user does not have appointments in the user's calendar may be times that the user is available. The system may determine a user's availability based on the user's typical schedule. For example, if the user typically goes to work Monday through Friday from 9:00 am to 5:00 pm, the system may determine that the user is not available during those times. If the user does not have an appointment in the user's calendar during the time that the user typically has something scheduled (e.g., the user does not have a calendar event for "work" one day), the system may determine that the user is not available during that time based on the user typically having something scheduled during that time”); 
determining a first relevancy score for each of the identified events based on friend activity of the user (See Wang et al., paragraphs 57-63, 80-85, 97 and 108, wherein Wang teaches “evaluating an event based on multiple factors, the system may only require that one factor be satisfied to recommend an event (e.g., any one of a number of factors)….Alternatively, the system may only recommend an event if certain factors are met (e.g., the event is nearby and the user is interested in the category of the event)… The system may weight different factors differently (e.g., an event attended by a user's spouse may more likely to be recommended than an event nearby the current location of the user),” wherein weight is read on score);
prioritizing one or more identified events that are relevant to the user based on at least one of: 
a distance to the one or more identified events (See Wang et al., paragraphs 5 47, and 61, wherein Wang discloses “the event-recommendation system may perform a method including detecting, by a computing device, a current location of the user, transmitting a request for a list of events to a social network on which the user has a profile, receiving, in response to the request, the list of events from the social network, determining a location of each event of the list of events, determining one or more nearby events from the list of events within a threshold distance of the current location of the user by comparing the location of each event of the list of events to the current location of the user, recommending the one or more nearby events to the user, receiving, from the user, a selection of a first event from the one or more nearby events, and adding the first event to a calendar of the user, wherein the calendar is not provided by the social network.”); 
a distance between the one or more identified events and a location of previous events attended by the user (See Wang et al., paragraphs 74, wherein Wang teaches “The relation module 504 may recommend events based on events, for example, that the event-recommendation system has previously recommended, the user previously attended, the user's contacts previously attended, etc”); and 
an event category of interest to the user (See Wang et al., paragraphs 73, 97 and 100, wherein Wang teaches “evaluating an event based on multiple factors, the system may only require that one factor be satisfied to recommend an event (e.g., any one of a number of factors)….Alternatively, the system may only recommend an event if certain factors are met (e.g., the event is nearby and the user is interested in the category of the event)); 
displaying each of the prioritized one or more identified events to the user as a functional event card, wherein display order of each functional event card is based on at least the first relevancy score for a corresponding identified event and each functional event card (See Wang et al., Figure 3, which shows an event card and paragraphs 59-63, 65-67 and 79-85, wherein Wang discloses filtering the results/list before sending/forwarding to the user. The filtering includes weighting based on user preferences (read on relevancy score)), comprises a first notification that the user does not have a conflict attending a respective identified event  (See Wang et al., Figure 3 and paragraphs 4, 85, 87 and 115, wherein Wang teaches “the system may filter the events by time. For example, the system may detect available times in the user's calendar. The system may determine times that the user has appointments in the user's calendar, and based on the times that the user has appointments in the user's calendar, determine times that the user is available”); and
(See Wang et al., Figure 3 and paragraphs 53, 57, 61-63 and 74, wherein Wang discloses “the recommended event 313 may show a title, time, location, description, etc., for the event. The information displayed about the recommended event 313 may differ based on the type of event…the recommended event 313 may show the event title, how many contacts are going, location, time, etc.,” wherein contacts are read on friends); and 
receiving a selection, by the user, of functionality provided by one or more displayed functional event cards (See Wang et al., paragraphs 5, 54, 61-62 and 67, wherein Wang teaches “computing device may recommend one or more events to the user based on the current location of the user. Computing device 100 may then receive, from the user, a selection of an event from the one or more nearby events. Computing device 100 may display additional information about the selected event to the user. The user may select one or more events to add to the user's calendar”).  
Wang et al. teaches Wang teaches “evaluating an event based on multiple factors, the system may only require that one factor be satisfied to recommend an event (e.g., any one of a number of factors)….Alternatively, the system may only recommend an event if certain factors are met (e.g., the event is nearby and the user is interested in the category of the event)… The system may weight different factors differently (e.g., an event attended by a user's spouse may more likely to be recommended than an event nearby the current location of the user),” wherein weight is read on score (See Wang et al., paragraphs 57-63, 79-85, 97 and 108).  Wang et al., however, does not explicitly , wherein the first relevancy score is based on one or more weighted relevancy factors associated with at least one of: user preferences of the user and friend activity of the user.
Madsen et al. teaches a system and method for scheduling electronic events (See abstract), in which he teaches a first relevancy score for each of the identified events, wherein the first relevancy score is based on one or more weighted relevancy factors associated with at least one of: user preferences of the user and friend activity of the user (See Madsen et al., paragraphs 2-4, 89, 117, wherein “priority score” which scores the importance of the event for a user is read on “relevancy score” and weights differ and can be based on relationships of the user and friend).
Wang et al. and Madsen et al. are from the analogous art of event management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Wang et al. and Madsen et al. to have combined Wang et al. and Madsen et al.. The motivation to combine Wang et al. and Madsen et al. is to provide a more efficient and reliable system and method “for scheduling an event in which user data, which may include social data, spatial data, temporal data and logical data, associated with each of the designated attendees of the event is used to prioritize and optimally schedule the event” (See Madsen et al., paragraphs 1-3). Therefore, it would have been obvious to one skilled in the art to combine Wang et al. and Madsen et al..

As to claim 22, Wang et al. as modified, teaches determining a second relevancy score for each of the identified events based on a match between a respective identified (See Wang et al., paragraphs 4, 71 and 96, wherein Wang discloses “event-recommendation system may assist a user in discovering events that the user may be interested in attending based on one or more factors. For example, the event-recommendation system may consider the user's current location, available time slots, interests, past events, events attended or hosted by the user's contacts, or other factors”); and wherein the display order of the identified events is further based on the second relevancy score for each of the identified events (See Wang et al., paragraphs 57-63, 80-85, 97 and 108, wherein Wang teaches “evaluating an event based on multiple factors, the system may only require that one factor be satisfied to recommend an event (e.g., any one of a number of factors)….Alternatively, the system may only recommend an event if certain factors are met (e.g., the event is nearby and the user is interested in the category of the event)… The system may weight different factors differently (e.g., an event attended by a user's spouse may more likely to be recommended than an event nearby the current location of the user),” wherein weight is read on score).
  
As to claim 23, Wang et al. as modified, teaches determining a third relevancy score for each of the identified events based on a match between the timeframe and an event time for a respective identified event (See Wang et al., paragraphs 80-88, wherein Wang teaches “the system may filter the events by time. For example, the system may detect available times in the user's calendar. The system may determine times that the user has appointments in the user's calendar, and based on the times that the user has appointments in the user's calendar, determine times that the user is available. For example, times that the user does not have appointments in the user's calendar may be times that the user is available. The system may determine a user's availability based on the user's typical schedule. For example, if the user typically goes to work Monday through Friday from 9:00 am to 5:00 pm, the system may determine that the user is not available during those times. If the user does not have an appointment in the user's calendar during the time that the user typically has something scheduled (e.g., the user does not have a calendar event for "work" one day), the system may determine that the user is not available during that time based on the user typically having something scheduled during that time”); and wherein the display order of the identified events is further based on the third relevancy score for each of the identified events (See Wang et al., paragraphs 57-63, 80-85, 97 and 108, wherein Wang teaches “evaluating an event based on multiple factors, the system may only require that one factor be satisfied to recommend an event (e.g., any one of a number of factors)….Alternatively, the system may only recommend an event if certain factors are met (e.g., the event is nearby and the user is interested in the category of the event)… The system may weight different factors differently (e.g., an event attended by a user's spouse may more likely to be recommended than an event nearby the current location of the user),” wherein weight is read on score).
  
As to claim 24, Wang et al. as modified, teaches each of the identified events is associated with a topic category (See Wang et al., paragraphs 53, 70-73, 97 and 100-101, wherein Wang teaches “if a user is interested in country music by singer Artist A, the user may subscribe to categories ‘music,’ ‘country music,’ and ‘Artist A’."); and each functional event card is arranged and displayed according to the topic category of the identified event corresponding to the functional event card (See Wang et al., Figures 2-3 and paragraphs 97, 100, 105-106, wherein Wang discloses displaying based on categories).

7.	Claims 7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (U.S. Patent Application Publication No. 2015/0019642), in view of Madsen et al. (U.S. Patent Application Publication No. 2009/0165022), in further view of Kauwe (U.S. Patent Application Publication 2015/0058324).
As to claim 7, Wang et al. as modified, teaches “Each recommended event 313 may include information about the recommended event 313. For example, the recommended event 313 may show a title, time, location, description, etc., for the event. The information displayed about the recommended event 313 may differ based on the type of event. For example, if the recommended event 313 is a movie, the recommended event 313 may show movie reviews, showtimes, rating, actors, awards, movie poster, screenshots, etc. In another example, if the recommended event 313 is a musical event, the recommended event 313 may show the band name, venue, concert time, band picture, venue picture, tour poster, etc.” (See Wang et al., paragraphs 53 and 78). Wang et al., however, does not explicitly teach wherein each of the one or more displayed functional event cards comprises at least one of: a functionality to purchase tickets to the event; a functionality to RSVP to the event; a functionality to post the event to a pole; a functionality to share the event with friends or contacts; a 
Kauwe teaches “an interactive event-scheduling platform (ESP), wherein locating activities via location data, notifying and alerting of them via real-time feeds and encouraging interaction through a full-service social media suite (SMS), enhanced with live streaming and ‘always-on’ connectivity, could provide a fresh experience for users and hosts” (See abstract), in which he teaches wherein each of the one or more displayed functional event cards comprises at least one of: a functionality to purchase tickets to the event; a functionality to RSVP to the event; a functionality to post the event to a pole; a functionality to share the event with friends or contacts; a functionality to send a communication to the event provider; or a functionality to search for similar events (See Wang et al., Figures 15-16, 19 and 22; Also see paragraphs 36, 71, 77, and 117-118, wherein Wang discloses “A user signing in as activity provider as shown in FIG. 19 may be presented with an activity management system 207 and be able to view current activities that are set up, add, modify, delete an activity as shown in FIG. 22, upload items for an activity such as an agenda, menu, product list, directions, coupons, etc. and/or send notices to invitees. A user may access an RSVP system to review existing notices on a per activity basis, invites, correspondence that have been sent, such as RSVP’s, reservations and headcounts, and an ability to suppress or resume notices, for example if an event is nearing capacity. A user may access a notification system which collects responses in a mailbox utility, compose or resend letters, decide on how messages are to be sent, i.e., by email, fax, text, voice, letter, and so forth, and then may assign friends, groups or associates lists as recipients”).  
 Wang et al. as modified and Kauwe are from the analogous art of event management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Wang et al. as modified and Kauwe to have combined Wang et al. as modified and Kauwe. The motivation to combine Wang et al. as modified and Kauwe is to provide “mechanisms available for consumers to a) keep abreast and stay connected with all activities happening nearby, b) interact directly with activity providers, other users and even other attendees in real-time, through online tools in a way that fosters a new, unique shareable experience and c) instantly announce an activity for immediate consumption with global reach. An event-scheduling platform containing a social media suite may finally address these needs” (See Kauwe, paragraphs 5-6). Therefore, it would have been obvious to one skilled in the art to combine Wang et al. as modified and Kauwe.

As to claim 18, Wang et al. as modified teaches wherein each of the one or more displayed functional event cards comprises at least two of: an audio clip associated with an identified event; a video clip associated with an identified event; or a link to a website associated with an identified event (See Kauwe, Figure 8, and paragraph 60 and 109, wherein Kauwe teaches “The ESP 101 however, may allow users and activity providers to link media of their choice, such as images, drawings, graphics, sound clips, music, video, live streams, documents, products lists, menu items, and so on, to an activity, so that they may be instantly viewed by a consumer and shared across the ESP 101 for promoting an identity, image, product, activity or event”).   

8.	Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (U.S. Patent Application Publication No. 2015/0019642), in view of Madsen et al. (U.S. Patent Application Publication No. 2009/0165022), in further view of Kauwe (U.S. Patent Application Publication 2015/0058324), in further view of Ferron (U.S. Patent Application Publication 2010/0269049). 
53Attorney Docket No.: 14917.2640US01/357821.01	As to claim 8, Wang et al. as modified, teaches an event of interest for the user (See Wang et al., paragraphs 4, 71 and 96), still does not explicitly teach wherein in response to receiving a selection of the functionality to post the event to the pole.
Ferron teaches a system and method for managing events in a multiple schedule environment (See abstract), in which he teaches wherein in response to receiving a selection of the functionality to post the event to the pole (See Ferron, paragraphs 195; 211-213, wherein “Moms are constantly creating and managing complex series interrelated appointments, contacts, emails and tasks to support her many responsibilities and daily activities (e.g. managing her daughter's sports team, or the school carpool)…Genies provide a quick, intuitive and centralized way for Mom's to initially setup and manage this interrelated information as well as automate many of the background activities (for example, schedule reminders or publish team calendars) associated with these projects.” Also see Ferron, paragraph 295 and 633-635, wherein the different types of boards are read on pole).
WANG et al. as modified and Ferron are from the analogous art of event creation and management.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of WANG et al. as modified and Ferron to have combined WANG et al. as modified and Ferron. The motivation to combine WANG et al. as modified and Ferron is to provide an improved planning aid to better keep track of events and event information (See Ferron, paragraphs 3-4).  Therefore, it would have been obvious to one skilled in the art to combine WANG et al. as modified and Ferron.

As to claim 9, Wang et al. as modified, teaches receiving a selection to view the pole (See Ferron, paragraph 295 and 633-635, wherein the different types of boards are read on pole); and providing for display one or more events that have been classified as events of interest for the user (See Wang et al., paragraphs 4, 71 and 96, wherein Wang discloses “event-recommendation system may assist a user in discovering events that the user may be interested in attending based on one or more factors. For example, the event-recommendation system may consider the user's current location, available time slots, interests, past events, events attended or hosted by the user's contacts, or other factors”).  

As to claim 10, Wang et al. as modified, teaches providing a functionality for sharing the pole with another user (See Ferron, table 18; also see paragraphs 288-289 and 586-687, wherein the user can share event information).   

Response to Arguments
9.	Applicant's arguments filed on 9/3/2021, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. The arguments filed in the amendment pertain to the newly added claim limitation which has been rejected by newly cited art of Madsen et al. (U.S. Patent Application Publication No. 2009/0165022).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





11/19/21
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164